        Case: 3:21-cv-00079-slc Document #: 1 Filed: 02/03/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN
                              (MADISON)

David Todd and Sharon Christnovich,             )
                                                )
                    Plaintiffs,                 )      Case No. Case No. 2:21-CV-00079
                                                )
v.                                              )      Removed from:
                                                )
Radius Global Solutions, LLC,                   )      Dane County Circuit Court
                                                )      Case No. 2020 CV 002121
                    Defendant.                  )

                                  NOTICE OF REMOVAL

      PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1441, and 1446,

Defendant Radius Global Solutions, LLC (hereinafter “RGS”), by its attorneys,

respectfully files this Notice of Removal to remove this action from the Circuit Court in

Dane County, Wisconsin, to the United States District Court for the Western District of

Wisconsin. In support of this Notice of Removal, RGS states as follows:

      1.     Plaintiff David Todd, originally commenced this action by filing a

complaint against RGS in the Dane County Circuit Court, captioned David Todd v.

Radius Global Solutions, LLC, Case No. 2020-CV-002121, on October 8, 2020. On

December 3, 2020, the complaint was amended and plaintiff Sharon Christnovich was

added to the lawsuit as a plaintiff. The complaint was served on RGS on January 4,

2021. A true and correct copy of the amended complaint is attached hereto as Exhibit A.

No further proceedings before the state court have occurred.
        Case: 3:21-cv-00079-slc Document #: 1 Filed: 02/03/21 Page 2 of 5




       2.     For the reasons described below, this Court has jurisdiction over the state

court action pursuant to 28 U.S.C. § 1331 because plaintiffs’ amended complaint alleges

a cause of action arising under the laws of the United States.

       3.     Specifically, plaintiffs’ amended complaint alleges that RGS violated the

Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq., due to RGS’s allegedly

unlawful collection activities concerning debts owed by plaintiffs. Plaintiffs’ amended

complaint seeks actual and statutory damages, as well as attorney’s fees and costs.

       4.     The United States Supreme Court has affirmed that federal question

jurisdiction exists when presented with a substantial federal question. Grable & Sons

Metal Prods., Inc. v. Darue Eng. & Mfg., 545 U.S. 308 (2005). Because plaintiffs seek

relief for a cause of action arising under a federal statute, the amended complaint asserts a

federal question under 28 U.S.C. § 1331 and 15 U.S.C. § 1692k, and it is therefore

removable pursuant to 28 U.S.C. § 1441.

       5.     The amended complaint also alleges violations of the Wisconsin Consumer

Act, Wis Stat. §§ 427.104, et seq. This Court has supplemental jurisdiction, pursuant to

28 U.S.C. § 1367, over this cause of action because it is based on the same operative facts

alleged in the amended complaint with respect to plaintiffs’ FDCPA claim and is so

related to claims in the action within the Court’s original jurisdiction that they form part

of the case or controversy under Article III of the United States Constitution.

       6.     This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b) in

that it is being filed within thirty (30) days after service of the amended complaint on



                                             2
        Case: 3:21-cv-00079-slc Document #: 1 Filed: 02/03/21 Page 3 of 5




defendant RGS. Radius was served on January 4, 2021. See Exhibit B (state court

docket) at D.E. 17.

       7.     The Dane County Circuit Court is located within the federal Western

District of Wisconsin. Therefore, venue for purposes of removal is proper because the

United States District Court for the Western District of Wisconsin embraces the place in

which the removed action was pending. 28 U.S.C. § 1441(a).

       8.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being

caused to be served on plaintiffs, through their attorneys, at the address provided in the

amended complaint. Notice will also be promptly filed with the clerk of the Dane County

Circuit Court.

       9.     RGS files this Notice of Removal solely for the purpose of removing the

state court action and does not waive, and specifically reserves, all defenses.

       WHEREFORE, Defendant Radius Global Solutions, LLC gives notice that this

action is removed to the United States District Court for the Western District of

Wisconsin, and respectfully requests that no further proceedings in this matter be had in

the Dane County Circuit Court.




                                             3
       Case: 3:21-cv-00079-slc Document #: 1 Filed: 02/03/21 Page 4 of 5




Date: February 3, 2021              Respectfully submitted,

                                    s/ Andrew E. Cunningham
                                    Andrew E. Cunningham
                                    Morgan I. Marcus
                                    Sessions, Israel & Shartle, LLC
                                    141 West Jackson Boulevard, Suite 3550
                                    Chicago, Illinois 60604
                                    Telephone: (312) 578-0992
                                    E-mail: acunningham@sessions.legal
                                            mmarcus@sessions.legal

                                    Attorneys for Defendant
                                    Radius Global Solutions, LLC




                                      4
       Case: 3:21-cv-00079-slc Document #: 1 Filed: 02/03/21 Page 5 of 5




                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 3, 2021, I electronically filed the
foregoing Notice of Removal with the Clerk of Court using the CM/ECF system. A
copy of this document and all attachments are being delivered by regular mail and
electronic mail to Plaintiff’s counsel at the following address:

      Mark A. Eldridge
      Ademi, LLP
      3620 East Layton Avenue
      Cudahy, WI 53110
      meldridge@ademilaw.com

                                     Respectfully submitted,

                                     s/ Andrew E. Cunningham
                                     Andrew E. Cunningham, Esq.

                                     Attorney for Defendant
                                     Radius Global Solutions, LLC




                                       5
